DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the invention is directed toward display of advertisements and some description of an advertisement should be included in the title. See abstract “An object is to provide a technique for enhancing an appealing effect of an advertisement”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-6 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Under the January 2019 patentable subject matter eligibility guidance (2019 PEG) step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
With respect to step 2A, Prong 1, claims recite, as a whole, the abstract idea of certain methods of organizing human activity, i.e., advertising or marketing activities, including: “an information processing apparatus . . . configured to: acquire information about traffic; specify, on a basis of the information about traffic that is acquired, a location where a vehicle that outputs an advertisement to outside is desired to travel at a speed at or below a predetermined speed or to stop; determine a route from a location of the vehicle to the location that is specified; and guide the vehicle to the location that is 
The invention recited in the claims falls within certain methods of organization human activity, directed to advertising or marketing activities, an abstract idea.  See e.g. ¶3 “There is disclosed a technique of effectively providing advertising contents”; ¶ 79 “display of an advertisement is desired by an advertiser is determined”; ¶ 5 “a technique for enhancing an appealing effect of an advertisement”) 
For example, case law establishes the above cited abstract idea recites certain methods of organizing human activity.  Cf. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369–1370 (retrieving data from a user and tailoring transmitted content based on the retrieved data constituted an abstract idea); M.P.E.P. 2106.04(a)(2), II (“Certain Methods of Organizing Human Activity”, Section C, citing Capital One Bank (USA)); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52 (Fed. Cir. 2016); MPEP 2106.04 (a)(2), II, D citing Electric Power, (“collecting information, analyzing it, and displaying certain results of the collection and analysis”);  Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); MPEP 2106.04 (a)(2), III, B citing Capital One Fin. Corp. (“collecting, displaying, and manipulating data”).  
Specifically with respect to selecting, distributing and displaying an advertisement over the internet, the Federal Circuit has found that claims directed to such steps amount to an abstract idea. See  MPEP 2106.04(a)(2) (“An example of a claim reciting advertising is found in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). The patentee in Ultramercial claimed an eleven-step method for displaying an advertisement (ad) in exchange for access to copyrighted media, comprising steps of receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad. 772 F.3d. at 715, 112 USPQ2d at 1754. The Federal Circuit determined that the "combination of steps recites an abstraction—an idea, having no Id.  In Ultramercial, the Federal Circuit called the claimed steps of displaying an advertisement in exchange for access to copyrighted media an "idea," but this concept could also be considered organizing human activity because the claim describes advertising. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014)
In addition, In addition, gathering/receiving data such as user identification data, characterizing it and transmitting the characterization in furtherance of organizing human activity constitutes an abstract idea.  See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 at 1313 (Fed. Cir. 2016) (“receiving e-mail (and other data file) identifiers, characterizing email based on the identifiers, and communicating the characterization – in other words, filtering files/e-mail –is an abstract idea”); M.P.E.P. 2106.04(a)(2), II (“Certain Methods of Organizing Human Activity”, Section D, example v, citing Symantec); Dealertrack v. Huber, 674 F.3d 1315 at 1333 (Fed. Cir. 2012) (“receiving data from one source, selectively forwarding the data, and forwarding reply data to the first source” constituted an abstract idea); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369–1370 (retrieving data from a user and tailoring transmitted content based on the retrieved data constituted an abstract idea); see also M.P.E.P. 2106.04(a)(2), II (“Certain Methods of Organizing Human Activity”, Section C, citing Capital One Bank (USA)). 
Under the 2019 PEG step 2A, Prong 2 analysis, the above cited judicial exception is not integrated into a practical application. The additional elements beyond the judicial exception include a generic “controller” that are simply used as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming.  See, e.g., MPEP §2106.05(f)).  In addition the claims passively recite a vehicle such that the claims merely require transmitting data to the vehicle for the purpose of display to a driver (Spec. ¶83 “A driver of the vehicle 20 drives by looking at the route displayed on the display 11”; s1004, FIG. 4, display route to destination and guide vehicle 20). 
The additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05 I.A.; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  
See MPEP 2106.05(g)); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability).
Accordingly, the claims, as a whole and in combination, implementing the abstract idea on the generic controller, including transmitting advertising data such or route data is not a practical application of the abstract idea. The claims are directed to an abstract idea.  Furthermore, although the abstract idea is practiced in a vehicle advertising environment, the Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92); see also MPEP 2106.05(h)).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.  
Under the 2019 PEG step 2B analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a generic controller. See MPEP 2106.05(f)); (Spec. ¶¶ 67-70); see also Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  In addition, the reception and transmission idea, even when considered in a vehicle advertising environment, as noted above, is also part of the abstract idea of organizing human activity. See MPEP 2106.05(h) (“Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include . . . ix. Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014)”).  In addition, the claims do not require a particular machine or transformation.  See 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”). 
Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claims are not patent eligible. 
Dependent claims 2-4 have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and the additional recited limitations. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0268743 to Cho et al. (Cho)
With respect to claims 1 and 5-6, Cho discloses an information processing apparatus comprising a controller configured to: 
acquire information about traffic; (i.e., s2955, FIG. 29D “collect real-time traffic density information in an area where the specific event is to be carried out”) (FIG. 32A-33B) (¶ 20 “increasing an effect of the 
specify, on a basis of the information about traffic that is acquired, a location where a vehicle that outputs an advertisement to outside is desired to travel at a speed at or below a predetermined speed or to stop (s2957, FIG. 29D “determine a staring location of the specific event based on . . . real time traffic density information . . . location information of the plurality of advertisement vehicles”) (FIG. 32A-33B) (¶¶ 20, 26, 28 “when the connected vehicles of the system participating in the advertisement event are stopped at a traffic light or stopped at a certain location or moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays”, 60 “collecting real-time traffic density information . . . based on at least one of: the real-time traffic density information . . . sending driving route guidance to the plurality of advertisement vehicles such that the plurality of advertisement vehicles convenes at the starting location of the specific event”; 141 “parking advertisement”; 187 “controlling the connected vehicles 101 to cluster at a predetermined area . . . parade . . . predetermined location . . . parking lot”; 189 “server 107 may collect and analyze data on traffic density or vehicle density information on the roads around the target parade area and select an appropriate cluster location based in part on distance to the target parade area and traffic or vehicle density information”; 
determine a route from a location of the vehicle to the location that is specified and 
guide the vehicle to the location that is specified, on a basis of the route that is determined (s2959, FIG. 29D “send driving route guidance to the plurality of advertisement vehicles for the starting location”) (FIG. 32A-33B) (¶187 “controlling the connected vehicles 101 to cluster at a predetermined area . . . parade . . . predetermined location . . . parking lot”; 299 “real-time vehicle information may include at least one of: real-time location, speed, or traffic information . . . driving route and a duration for the specific event may be determined based on traffic density and people density at a specific time of a day in a target area for the greatest effect of the advertisement”; 308; 332 “real-time traffic information may include at least one of : traffic information, safe driving information relating to traffic conditions or laws in a certain area, traffic accident information, disaster information, etc. The traffic information may 

With respect to claim 2, Cho discloses the information processing apparatus according to claim 1, wherein the information about traffic includes information about a traffic signal, and the location where the vehicle is desired to travel at a speed at or below the predetermined speed or to stop includes a location where a traffic signal is to turn red (FIG. 17-18 and 20 shown below) (FIG. 33c “determine whether a speed of the target advertisement vehicle has become below a predetermined speed”)(¶ 25 “first connected vehicle of the system participating in the advertisement event is stopped at a traffic light, the first connected vehicle is configured to reproduce, via an external speaker of the first connected vehicle, an audio content of the advertisement”) (¶28 “when the connected vehicles of the system participating in the advertisement event are stopped at a traffic light or stopped at a certain location or moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays”, ¶30; 190-191 “during a parade, a traffic light may separate the cluster into two groups, a first group and a second group . . . the cluster is separated into two groups by the traffic light. The server 107 may be configured to provide different driving instructions to the first group 1109 and the second group 1107 respectively”; 208 “advertisement (e.g., an audio advertisement) is reproduced at a stop signal of a traffic light, the reproduction of the same advertisement by connected vehicles may be viewed as noise to other vehicles or pedestrians when each connected vehicle is configured to reproduce the same advertisement at each stop of each connected vehicle 1701, 1702, or 1703 . . . reproduce the same advertisement simultaneously on the plurality of connected vehicles 1701, 1702, and 1703 entering the stop signal of the traffic light”; 209 “first advertisement (including an audio and/or a video content) is immediately reproduced while the connected vehicle 1803 is stopped at the stop signal of the traffic light 1705. In the example, the connected vehicle 1803 may be configured to receive the first advertisement from the server 107 for reproduction or retrieve the first advertisement from one or more internal storages. Further, the first advertisement may be selected based in part on location information of the connected vehicle 1803”; 210 “advertisement by the first and second connected vehicles are controlled . . . reproduce the second advertisement using external speakers and/or external before entering the stop signal”; 236; 299 “real-time vehicle information may include at least one of: real-time location, speed, or traffic information . . . driving route and a duration for the specific event may be determined based on traffic density and people density at a specific time of a day in a target area for the greatest effect of the advertisement”; 345 “target vehicles driving in a specific route are identified. At S3333, traffic flow information within driving routes of the target vehicles is collected”; 346 “predetermined instance of time may include an instance of time when speeds of the first advertisement vehicle and the second advertisement vehicle are reduced to a speed below a predetermined speed. Alternatively, the predetermined instance of time may include an instance of time when the first advertisement vehicle and the second advertisement vehicle are slowing down at a stop signal”) ; 348 “predetermined instance of time comprises an instance of time when speeds of the first advertisement vehicle and the second advertisement vehicle are reduced to a speed below a preset speed. 33A-3. The method of embodiment 33A-1, wherein the predetermined instance of time comprises an instance of time when the first advertisement vehicle and the second advertisement vehicle are slowing down at a stop signal; 350-351 “reproducing the same advertisement when advertisement vehicles are at a certain location . . . target advertisement vehicle enters a predetermined area from a first location (e.g., a certain distance away from a traffic stop, or the like), the target advertisement vehicle may receive a command to reproduce a first advertisement”; 364 “At S3633, traffic flow information in driving routes of the target vehicles is 

    PNG
    media_image1.png
    701
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    531
    media_image3.png
    Greyscale

With respect to claim 3, Cho discloses the information about traffic includes information about traffic congestion, and the location where the vehicle is desired to travel at a speed at or below the predetermined speed or to stop includes a location where there is occurrence of traffic congestion (¶315 “driving route guidance is provided in consideration of at least one of: a predetermined route or real-time traffic or people density information in the area in which the specific event is to be carried out”) (claim 8 “wherein the driving route guidance is provided in consideration of at least one of: a predetermined route or real-time traffic density information in the area in which the specific event is to be carried out”) (FIG. 29D, “determine a starting location . . . based on . . . real time traffic density . . . send driving route”) (¶ 61 “ receiving driving route guidance to a starting location for the specific event; and receiving driving order of a plurality of advertisement vehicles that participate in a parade procession for the specific event”; 190 “driving routes of the connected vehicles in multiple groups are controlled by the server 107 over the network such that the multiple groups cluster again into a single procession for the parade or the mission”) (¶ 299 “real-time vehicle information may include at least one of: real-time location, speed, or traffic information . . . driving route and a duration for the specific event may be determined based on traffic density and people density at a specific time of a day in a target area for the greatest effect of the advertisement”) (¶20 “predetermined number of turns around the predetermined route may be determined in advance by the server on the network, based in part on location of an advertiser, a density of traffic”) (¶60 “determining a starting location of the specific event, based on at least one of: the real-time traffic density information or real-time location information of the plurality of advertisement vehicles; sending driving route guidance to the plurality of advertisement vehicles such that the plurality of advertisement vehicles convenes at the starting location of the specific event”; 232 “predetermined number of turns 
With respect to claim 4, Cho discloses the route is determined in such a way as to pass through a predetermined via-point (FIG. 13, ¶197 “repeat recognition on people outside viewing the advertisement on the parade, the connected vehicles 101 may make 2-3 turns of the parade around the indicated route (e.g., a repeat recognition route indicated by arrows). FIG. 13 illustrates an example of a repeat recognition route showing a single turn 1305 of the repeat recognition route”; 304 “driving route guidance with an initial destination which is set to a predetermined location within an area for the specific event may be sent as well” 306 “starting location of the specific event”) (FIG. 29E “S2969 determine whether to assign a new mission to the at least one break away advertisement vehicle”)(¶¶ 314, 10 “receive input on a driving destination from a driver of the connected vehicle, send the received input to the server over the network, and in response, receive one or more quests from the server. The one or more quests may be determined based in part on one or more driving routes to the driving destination and available advertisement events in the one or more driving route”; 181 “driver participation in an advertisement event may be increased by providing a quest (or recommendation) according to a driving route of the driver and available advertisement events. That is, in an aspect of the present disclosure, each of the plurality of connected vehicles may be configured to: receive input on a driving destination from a driver of the connected vehicle, send the received input to the server over the network, and in response, receive one [or] more quests (or recommendations) from the server for a driving route. The one or more quests may be determined by the server, based in part on information on one or more driving routes to the driving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/
Primary Examiner, Art Unit 3667